Mr. Justice Scott delivered the opinion of the Court: This cause was before this court at a former term, 55 Ill. 242. A full and accurate statement of the facts appear in the opinion then delivered. Some additional testimony has been taken, but we are unable, after a most careful consideration, to discover wherein the case differs materially from that presented in the former record. The facts are substantially alike, and the questions of law are the same. Upon a full review of the facts, and a careful consideration of the questions of law raised, the court was of opinion, all the members concurring, the case presented no grounds for equitable relief. Although the transaction originally presented the relation of mortgagor and mortgagee, yet, it clearly appeared, the equity of redemption of the mortgagor had been extinguished for a valuable consideration. Ho fraud was practiced, nor undue influence used, in procuring the equitable estate of appellant, and no reason was shown why the sale should be rescinded. We see no reason to doubt the correctness of the judgment then pronounced, and the questions of law being practically identical with the case made in the previous record, the former judgment must be held to be conclusive of the rights of the parties. This court has no power to review its previous judgments, except upon a petition for rehearing, presented in accordance with the rules established for that purpose. Ogden v. Larrabee, post, p. 510. It is urged the court misapprehended the facts in the former record, or it would have reached a different conclusion. If the objection had any foundation in fact, it is now too late to urge it upon the attention of the court. But a reconsideration shows there was no misapprehension of the facts. There can scarcely be a doubt we would reach the same conclusion, upon the present record, that we arrived at in the former decision, if we should again consider the case; and the decree of the circuit court having been rendered in accordance with the views then expressed, it must be affirmed. Decree affirmed.